COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Aaron Philip Fernandez v. The State of Texas

Appellate case number:    01-21-00541-CR

Trial court case number: 1609682

Trial court:              177th District Court of Harris County

        On February 8, 2022, Appellant Aaron Philip Fernandez filed a “Motion to Withdraw and
Motion to Substitute Counsel.” Appellant’s motion is denied. The motion does not comply with
the Texas Rules of Appellate Procedure. Specifically, the motion does not state that it was
“delivered to the party in person or mailed—both by certified and by first-class mail—to the
party at the party’s last known address,” as required by Texas Rule of Appellate Procedure
6.5(b). See TEX. R. APP. P. 6.5(b), (d) (stating withdrawing attorney must comply with Texas
Rule of Appellate Procedure 6.5(b)). Seth Kretzer remains as Appellant’s lead counsel until new
lead counsel is designated or a motion to withdraw or to substitute compliant with Rule 6.5 is
filed and granted. See TEX. R. APP. P. 6.1(c), 6.5.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: February 15, 2022